This is a Non-Final office action for serial number 16/210692.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Prosecution on the merits of this application is reopened on claims 1-16 considered unpatentable for the reasons indicated below: 
In view of the Board Decision filed on April 1, 2022, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                             


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one magnet is positioned at a cap of a reagent container such that the magnet has an indirect association with the length of tubing (since all of the drawings show the magnet directly associated with the tubing) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the magnetically responsive surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a cap of a reagent container" in line 2.  The examiner cannot determine if the cap of a reagent container is included in the laboratory equipment therefore the claim is indefinite and confusing. Further it is indefinite how the magnet may be indirectly associated with the tubing. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by https://www.youtube.com/watch?v=hSNwNyJSvV4 (hereinafter youtube).  Regarding claim 1 youtube discloses a tubing management system, comprising: a length of tubing associated with laboratory equipment (if one were using the backpack in a lab setting or using a microscope, or carrying specimens/lab tools/ with the backpack then the backpack in the broadest sense is laboratory equipment); and at least one magnet associated with the length of tubing.    
In regards to claim 4, youtube discloses the system of claim 1, wherein the at least one magnet is positioned anywhere along the length of tubing, at an end of the length of tubing, at a Y-portion of the tubing, or any combination thereof.
In regards to claim 7, youtube discloses the system of claim 1, wherein the tubing management system is configured to allow a user to securely anchor the tubing to a magnetically responsive surface.  
In regards to claim 9, youtube discloses the system of claim 1, wherein the magnetically responsive surface comprises an indictor (The raised line near the magnet on the base, therefore a tactile and visual indicator). 
In regards to claim 10, youtube discloses the system of claim 1, wherein the length of tubing is secured only by the at least one magnet and not via a clamp or  a hook associated with the equipment.
In regards to claim 12, youtube discloses the system of claim 1, wherein the magnetic surface is a separate magnetically responsive portion of material secured to a surface of housing for the laboratory equipment.  
In regards to claim 14, youtube discloses the system of claim 1, wherein the at least one magnet comprises two or more magnets along the length of tubing.  
[AltContent: arrow][AltContent: textbox (length of tube)][AltContent: textbox (length of tubing)][AltContent: arrow]
    PNG
    media_image1.png
    412
    482
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (magnetic surface)][AltContent: textbox (one magnet)][AltContent: arrow]
    PNG
    media_image2.png
    595
    923
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by https://www.youtube.com/watch?v=hSNwNyJSvV4 (hereinafter youtube) in view of Rothbaum 20100159741 . Youtube discloses all of the limitations of the claimed invention except for a protective covering, magnetically responsive surface, Y-portion, a portion of an equipment stand or base. Rothbaum teaches that it is known to have a length of wiring, at least one magnet (108) associated with the length of wiring (103), wherein the at least one magnet comprises a ring magnet; and wherein the at least one magnet is positioned at or near the Y-portion; wherein the at least one magnet is positioned anywhere along the length of tubing, at an end of the length of tubing, at a Y-portion of the wiring, or any combination thereof; a protective covering (110) over the magnet the protective covering configured to protect the magnet; wherein the protective covering comprises a heat shrink sleeve (see paragraph 0010, 0041); wherein the management system is configured to allow a user to securely anchor the wiring to a magnetically responsive surface (244, 264); wherein the magnetically responsive surface comprises a portion of an equipment stand or base, a drawer, stand doors, a benchtop, or a keyboard tray, or a portion of magnetically responsive material secured to or associated with a surface (244, 264); wherein the length of wiring is secured only by the at least one magnet magnets and not via a clamp or a hook associated with the equipment; wherein the magnetic surface is an inherent magnetic surface of housing for equipment; wherein the magnetic surface is a separate magnetically responsive portion of material secured to a surface of the housing for the equipment; wherein comprising an indirect association between the wiring and the magnet, such that the magnet is positioned on the cap is on the reagent container and is associated with the length to the tubing when the cap is on the reagent container (see paragraph 0061) ;such that the magnet has an indirect association with the length of wiring; wherein the at least one magnet comprises further comprising two or more magnets along the length of wiring (see paragraph 0043);  wherein the ring magnet is positioned at or near the Y-portion (see figures 2A and 2B); wherein the magnetically responsive surface comprises an indicator (see paragraph 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Youtube to have included the magnet, magnetically responsive surface, the protective covering, heat shrink sleeve, two or more magnets, ring magnets, Y-portions as taught by Rothbaum for the purpose of providing a means to prevent the tubing from becoming tangled, lost, or dropping to the ground by anchoring the tubing to the associated/cooperating device which prevents damage.
Claims 1, 3, 4, 7, 8, 11, 12, 13 (as best understood, 15, 16,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art Figure 1 (hereinafter APP1) in view of by https://www.youtube.com/watch?v=hSNwNyJSvV4 as discussed above.  APP1 teaches that it is known to have a length of tubing associated with laboratory equipment including a Y-portion that connects an equipment line tubing with one or more reagent connection lines; magnetically responsive surface comprising a portion of an equipment stand or base, a drawer, stand doors, a benchtop or a keyboard tray or an indicator, an inherent magnetic surface of a housing for a laboratory equipment, a cap of a reagent container, a portion of material secured to a surface of a housing of laboratory equipment; a first reagent container and a second reagent container. 


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (magnetic surface
Y-portion)][AltContent: arrow]
    PNG
    media_image3.png
    706
    654
    media_image3.png
    Greyscale

APP1 discloses all of the limitations of the claimed invention for the at least one magnet, protective covering. Youtube (see figure below) teaches that it is known to have a length of tubing at least one magnet  associated with laboratory equipment (if one were using the backpack in a lab setting or using a microscope, or carrying specimens/lab tools/ with the backpack then the backpack in the broadest sense is laboratory equipment); and wherein the at least one magnet is positioned on the tubing near the receiving end; wherein the at least one magnet is positioned anywhere along the length of tubing, at an end of the length of tubing, at a Y-portion of the tubing, or any combination thereof; wherein the magnetically responsive surface comprises a portion of an equipment stand or base (back area of backpack), a drawer, stand doors, a benchtop, or a keyboard tray, or a portion of magnetically responsive material secured to or associated with a surface; wherein the magnetic surface is a separate magnetically responsive portion of material secured to a surface of the housing for the equipment; such that the magnet has an indirect association with the length of tubing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified APP1 to have included the magnet, magnetically responsive surface, two or more magnets as taught by Youtube for the purpose of providing a means to prevent the tubing from becoming tangled, lost, or dropping to the ground by anchoring the tubing to the associated/cooperating device/lab equipment which prevents damage. 


[AltContent: textbox (length of tubing)][AltContent: arrow]
    PNG
    media_image1.png
    412
    482
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (lab equipment base)][AltContent: arrow][AltContent: textbox (magnetic surface)][AltContent: arrow][AltContent: textbox (length of tube)][AltContent: arrow]
    PNG
    media_image2.png
    595
    923
    media_image2.png
    Greyscale

[AltContent: textbox (one magnet)]

APP1 in view of Youtube modified inherently teaches the method for tubing management for a laboratory instrument positioned on or within an instrument housing, the method comprising: providing a first reagent container and a second reagent container; providing reagent container tubing with a magnet associated with the tubing, wherein the tubing includes a Y-portion connecting the first and second reagent containers; providing a magnetic surface to attach to the magnet; placing the magnet such that a length of the tubing between an instrument connection and the magnet is sufficient to reach the magnetic surface; and placing the magnet at the Y-portion such that the first reagent container can be replaced without disturbing the second reagent container; wherein placing the magnet includes placing the magnet such that a length of the tubing between the magnet and the connection to the first and second reagent containers is less than a distance between the magnetic surface and the floor; wherein the at least one magnet is positioned at a cap of a reagent container, such that the magnet has an indirect association with the length of tubing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631